--------------------------------------------------------------------------------

Exhibit 10.1

Execution Version

 

 

SECURITIES SUBSCRIPTION AGREEMENT

 

OAKTREE ORGANICS, L.P.

 

and

 

OAKTREE HUNTINGTON INVESTMENT FUND II, L.P.

 

and

 

SUNOPTA INC.

 

and

 

SUNOPTA FOODS INC.

 

 

 

______________________

October 7, 2016
______________________

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 1
INTERPRETATION         1.1 Defined Terms 2 1.2 Rules of Construction 7 1.3
Entire Agreement 7 1.4 Time of Essence 8 1.5 Governing Law and Submission to
Jurisdiction 8 1.6 Severability 8 1.7 Accounting Principles 8 1.8 Knowledge 8
1.9 Schedules 9       ARTICLE 2
PURCHASE OF SECURITIES         2.1 Purchase of Purchased Preferred Shares 9 2.2
Payment of Aggregate Proceeds 9 2.3 Use of Proceeds 9       ARTICLE 3
REPRESENTATIONS AND WARRANTIES         3.1 Representations and Warranties of the
Parent and the Issuer 9 3.2 Representations and Warranties of the Investors 21
3.3 Survival of Representations and Warranties 24       ARTICLE 4
INDEMNIFICATION         4.1 Indemnity of the Parent and the Issuer 24 4.2
Indemnity by the Investors 24 4.3 Limitations 25 4.4 Exclusivity 25      
ARTICLE 5
CLOSING         5.1 Closing 25 5.2 Closing Deliveries of the Parent and the
Issuer 25 5.3 Closing Deliveries of the Investors 26       ARTICLE 6
MISCELLANEOUS         6.1 Public Disclosure and Filings 27 6.2 Notices 27

- i -

--------------------------------------------------------------------------------


6.3 Amendments and Waivers 29 6.4 Assignment 29 6.5 Successors and Assigns 29
6.6 Further Assurances 29 6.7 Counterparts 29 6.8 Expenses 30

- ii -

--------------------------------------------------------------------------------

SECURITIES SUBSCRIPTION AGREEMENT

                          THIS AGREEMENT made the 7th day of October, 2016,

B E T W E E N:

> > > > > OAKTREE ORGANICS, L.P.,
> > > > > a limited partnership existing under the laws of the State of
> > > > > Delaware,

- and -

> > > > > OAKTREE HUNTINGTON INVESTMENT FUND II, L.P.,
> > > > > a limited partnership existing under the laws of the State of
> > > > > Delaware,
> > > > > 
> > > > > (collectively, hereinafter referred to as the "Investors" and each an
> > > > > "Investor"),

- and -

> > > > > SUNOPTA INC., a corporation existing under the laws of Canada,
> > > > > 
> > > > > (hereinafter referred to as the "Parent"),

- and -

> > > > > SUNOPTA FOODS INC., a corporation existing under the laws of the State
> > > > > of Delaware,
> > > > > 
> > > > > (hereinafter referred to as the "Issuer").

                          WHEREAS the Issuer has agreed to issue to the
Investors, and the Investors have agreed to purchase from the Issuer, an
aggregate of 85,000 Preferred Shares (the "Purchased Preferred Shares") in
accordance with the provisions hereof;

                           NOW THEREFORE THIS AGREEMENT WITNESSES THAT in
consideration of the respective covenants and agreements of the parties
hereinafter contained and for other good and valuable consideration (the receipt
and sufficiency of which are hereby acknowledged by each party), the parties
agree as follows:

--------------------------------------------------------------------------------

ARTICLE 1
INTERPRETATION


1.1                    Defined Terms

                          For the purposes of this Agreement (including the
recitals and the Schedules hereto), unless the context otherwise requires, the
following terms shall have the respective meanings set out below and grammatical
variations of such terms shall have corresponding meanings:

"ABL Lenders" means the lenders from time to time party to the ABL Loan
Agreement;

"ABL Loan Agreement" means the asset-based revolving credit facility dated as of
February 11, 2016 between the Parent, the Issuer and The Organic Corporation
B.V., as borrower, and certain other subsidiaries of the Parent, as borrowers
and guarantors, Bank of America, N.A., Bank of America, N.A. (acting through its
Canada branch), Bank of America, N.A. (acting through its London branch),
Rabobank Nederland, Canadian branch, Bank of Montreal, JPMorgan Chase Bank,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo Bank,
National Association and Wells Fargo Capital Finance Corporation Canada, and the
ABL Lenders, as lenders;

"Act" means the Canada Business Corporations Act;

"Affiliate" means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified. For the purposes of this definition, "control" when used
with respect to any Person, means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of Person,
whether through the ownership of voting securities, by contract, or otherwise;

"Aggregate Proceeds" has the meaning given to such term in Section 2.1;

"Audited Financial Statements" means the audited consolidated financial
statements of the Parent as at and for the years ended January 2, 2016 and
January 3, 2015, including the notes thereto, together with the auditor's report
thereon, as contained in the Parent's Annual Report on Form 10-K for the fiscal
year ended January 2, 2016;

"Board Observer" means the Investors' initial Board Observer (as defined in the
Investor Rights Agreement);

"Business Day" means any day, other than (a) a Saturday, Sunday or statutory
holiday in the Province of Ontario or the State of New York and (b) a day on
which banks are generally closed in the Province of Ontario or the State of New
York;

"Canadian Securities Laws" means the applicable securities legislation of each
of the Reporting Jurisdictions and all published regulations, policy statements,
orders, rules, instruments, rulings and interpretation notes issued thereunder
or in relation thereto, as the same may hereafter be amended from time to time
or replaced;

- 2 -

--------------------------------------------------------------------------------

"Canadian Securities Commissions" means the securities commissions or similar
securities regulatory authorities in each of the Reporting Jurisdictions;

 "Closing" means the closing of the purchase and sale and/or issuance of the
Purchased Preferred Shares and the completion of the other transactions
contemplated by the Transaction Agreements to be completed at such time;

"Closing Date" means the date hereof;

"Closing Time" means 8:00 a.m. (Toronto time) on the Closing Date;

"Common Shares" means the common shares in the capital of the Parent;

"Contract" means any agreement, indenture, contract, lease, deed of trust,
licence, option, instrument, arrangement, understanding or other commitment;

"Encumbrance" means any encumbrance, lien, charge, hypothec, pledge, mortgage,
title retention agreement, security interest of any nature, adverse interest,
adverse claim, exception, reservation, easement, right of occupation, any matter
capable of registration against title, option, right of pre-emption, privilege,
other third party interest or any Contract to create any of the foregoing;

"Exchange Agreement" means the exchange and support agreement to be entered into
between the Investors, the Parent and the Issuer on the Closing Date;

"Exchange Common Shares" means the Common Shares issuable or deliverable to the
Investors upon exchange of the Purchased Preferred Shares pursuant to the terms
thereof or the Exchange Agreement, as applicable;

"FDA" means the United States Food and Drug Administration;

"Financial Statements" means, collectively, the Audited Financial Statements and
the Interim Financial Statements;

"Governmental Entity" means any domestic or foreign federal, provincial,
regional, state, municipal or other government, governmental department, agency,
authority or body (whether administrative, legislative, executive or otherwise),
court, tribunal, commission or commissioner, bureau, minister or ministry, board
or agency, or other regulatory authority, including any securities regulatory
authorities and stock exchange;

"Intellectual Property" means any of the following in any jurisdiction in the
world: (a) registered copyrights, copyright applications, and rights in original
works of authorship; (b) patents and patent applications; (c) trademarks,
service marks, trade names, trade dress, logos, slogans, registrations and
pending applications to register any of the foregoing, (d) Internet domain name
registrations; (e) confidential and proprietary information, including trade
secrets and know-how, inventions (whether or not patentable and whether or not
reduced to practice), processes, procedures, methods, specifications, and
designs, (f) rights in software, data and databases; and (g) all other
intellectual property and proprietary rights;

- 3 -

--------------------------------------------------------------------------------

"Interim Financial Statements" means the interim unaudited consolidated
financial statements of the Parent, together with the notes thereto, as
contained in the Parent's Quarterly Report on Form 10-Q for the quarterly period
ended July 2, 2016;

"Investor Nominees" means Dean Hollis and Albert D. Bolles;

"Investor Rights Agreement" means the investor rights agreement to be entered
into between the Investors, the Parent and the Issuer on the Closing Date;

"Laws" means any and all federal, state, provincial, regional, local, municipal
or other laws, statutes, constitutions, principles of common law, resolutions,
ordinances, proclamations, directives, codes, edicts, Orders, rules,
regulations, rulings or requirements issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Entity and includes Securities Laws;

"Lenders' Waivers" means the waivers or amendments, as applicable, of (a) the
Second Lien Lenders pursuant to the Second Lien Loan Agreement and (b) the ABL
Lenders pursuant to the ABL Loan Agreement, in each case with respect to the
creation, issuance and delivery of the Purchased Preferred Shares to the
Investors;

"Losses" means, in respect of any matter, all reasonable claims, complaints,
demands, proceedings, actions, causes of action, orders, judgments, awards,
penalties, fines, losses, damages, liabilities, costs and expenses (including,
without limitation, any and all reasonable legal fees) arising directly or
indirectly as a consequence of such matter; provided, however, "Losses" excludes
any and all punitive damages, damages for lost profits and exemplary damages;

"Material Adverse Effect" means any change, effect, event, occurrence or
circumstance that individually or in the aggregate, is or would reasonably be
expected to be, material and adverse to the business, condition (financial or
otherwise), operations, results of operations, capital, property, assets or
liabilities of the Parent and its subsidiaries on a consolidated basis or the
ability of the Parent and its subsidiaries to perform their obligations under
the Transaction Agreements in a timely fashion; provided, however, that no
change, effect, event, occurrence or circumstance arising from or relating to
any of the following shall constitute a Material Adverse Effect: (a) the
announcement of the execution of this Agreement or the transactions contemplated
herein or in the other Transaction Agreements or the performance of the
covenants and obligations herein or therein; (b) any action taken by the Parent
or the Issuer at the request of the Investors or as required under this
Agreement or the failure to take any action prohibited by this Agreement; (c)
any change, effect, event or circumstance generally affecting the food industry
as a whole; (d) general political, economic, financial, currency exchange or
securities market conditions; (e) any natural disaster or act of terrorism or
outbreak or escalation of hostilities or armed conflict, or any governmental
response to the foregoing; or (f) any adoption, change or prospective change in
Laws, or the interpretation or administration thereof, by any Governmental
Entity or any changes in Canadian or U.S. generally accepted accounting
principles; except in the case of clause (c), (d) or (f) where such change,
effect, event or circumstance has a materially disproportionate effect on the
Parent and its subsidiaries on a consolidated basis relative to other comparable
companies operating in the same industry;

- 4 -

--------------------------------------------------------------------------------

"Material Subsidiaries" means the subsidiaries of the Parent set out in Schedule
B;

"Money Laundering Laws" has the meaning given to such term in Section 3.1(ii);

"NASDAQ" means NASDAQ Global Select Market or any successor thereto;

"NI 45-106" means National Instrument 45-106 – Prospectus Exemptions;

"NI 52-109" means National Instrument 52-109 – Certification of Disclosure in
Issuers' Annual and Interim Filings;

"Observer Agreement" means the observer governance and confidentiality agreement
to be entered into between the Parent and the Board Observer;

"Order" means any judgment, decision, decree, injunction, ruling, writ,
assessment or order of any Governmental Entity that is binding on any Person or
its property under applicable Law;

"Person" means and includes any individual, company, limited partnership,
general partnership, joint stock company, limited liability company, joint
venture, association, company, trust, bank, trust company, pension fund,
business trust or other organization, whether or not a legal entity and any
Governmental Entity;

"Preferred Shares" means the shares of Series A Preferred Stock in the capital
of the Issuer;

"Proportionate Share" means each Investor's proportionate share of the Purchased
Preferred Shares and Aggregate Proceeds, as set out in Schedule A;

"Public Disclosure Documents" means, collectively, all of the documents which
have been filed by or on behalf of the Parent on www.sedar.com or on the SEC's
Electronic Data Gathering, Analysis and Retrieval system since January 1, 2015
with the relevant Securities Regulators pursuant to the requirements of
Securities Laws and any documents incorporated by reference therein;

"Purchased Preferred Shares" has the meaning given to such term in the recitals
hereto;

"Reporting Jurisdictions" means each of the provinces of British Columbia,
Alberta, Manitoba, Ontario and Saskatchewan and the United States;

"SEC" means the United States Securities and Exchange Commission;

- 5 -

--------------------------------------------------------------------------------

"Second Lien Lenders" means the lenders from time to time party to the Second
Lien Loan Agreement;

"Second Lien Loan Agreement" means the second lien loan agreement dated as of
October 9, 2015 between, among others, the Parent, the Issuer, as borrower,
certain subsidiaries of the Parent, as guarantors, Bank of Montreal, as
administrative agent and collateral agent, BMO Capital Markets Corp. and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New
York Branch, as joint lead arrangers and joint bookrunners, and the Second Lien
Lenders, as lenders;

"Securities Laws" means the Canadian Securities Laws, the U.S. Securities Act
and the U.S. Exchange Act;

"Securities Regulators" means any Canadian Securities Commission or the SEC, as
applicable;

"Shareholder Rights Plan" means the amended and restated shareholder rights plan
agreement dated as of November 10, 2015 between Parent and American Stock
Transfer and Trust Company, LLC, as rights agent, as amended and restated as of
April 18, 2016;

"Special Voting Shares" means the Special Shares, Series 1 in the capital of the
Parent which entitle the holder of record to one vote per share at meetings of
the holders of Common Shares;

"subsidiary" has the meaning given to such term in the Act;

"Transaction Agreements" means this Agreement, the Investor Rights Agreement,
the Exchange Agreement, the Voting Trust Agreement and the Observer Agreement;

"Trustee" means the trustee named in the Voting Trust Agreement;

"TSX" means the Toronto Stock Exchange or any successor thereto;

"United States" means the United States of America, its territories and
possessions, any State of the United States, and the District of Columbia;

 "U.S. Exchange Act" means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder, as the
same may hereafter be amended from time to time or replaced;

"U.S. Securities Act" means the United States Securities Act of 1933, as
amended, and the rules and regulations of the SEC promulgated thereunder, as the
same may hereafter be amended from time to time or replaced; and

"Voting Trust Agreement" means the voting trust agreement to be entered into
between the Investors, the Trustee, the Parent and the Issuer on the Closing
Date.

- 6 -

--------------------------------------------------------------------------------

1.2                    Rules of Construction

                          In this Agreement:

  (a)

the terms "Agreement", "this Agreement", "the Agreement", "hereto", "hereof",
"herein", "hereby", "hereunder" and similar expressions refer to this Agreement
in its entirety and not to any particular provision hereof;

        (b)

references to an "Article", "Section" or "Schedule" followed by a number or
letter refer to the specified Article or Section of or Schedule to this
Agreement;

        (c)

the division of this Agreement into articles and sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement;

        (d)

words importing the singular number only shall include the plural and vice versa
and words importing the use of any gender shall include all genders;

        (e)

the word "including" is deemed to mean "including without limitation";

        (f)

the terms "party" and "the parties" refer to a party or the parties to this
Agreement;

        (g)

any reference to this Agreement means this Agreement as amended, modified,
replaced or supplemented from time to time;

        (h)

any reference to a statute, regulation or rule shall be construed to be a
reference thereto as the same may from time to time be amended, re-enacted or
replaced, and any reference to a statute shall include any regulations or rules
made thereunder;

        (i)

all dollar amounts refer to United States currency;

        (j)

any time period within which a payment is to be made or any other action is to
be taken hereunder shall be calculated excluding the day on which the period
commences and including the day on which the period ends; and

        (k)

whenever any action is required to be taken or period of time is to expire on a
day other than a Business Day, such action shall be taken or period shall expire
on the next following Business Day.

1.3                    Entire Agreement

                          The Transaction Agreements and the terms of the
Preferred Shares and the Special Voting Shares constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements, understandings, negotiations and discussions,
whether written or oral. Unless otherwise agreed upon in writing by the parties,
there are no conditions, covenants, agreements, representations, warranties or
other provisions, express or implied, collateral, statutory or otherwise,
relating to the subject matter hereof except as provided in the Transaction
Agreements and the terms of the Preferred Shares and the Special Voting Shares.

- 7 -

--------------------------------------------------------------------------------

1.4                    Time of Essence

                          Time shall be of the essence of this Agreement.

1.5                    Governing Law and Submission to Jurisdiction

            (a)        This Agreement shall be interpreted and enforced in
accordance with, and the respective rights and obligations of the parties shall
be governed by, the laws of the Province of Ontario and the federal laws of
Canada applicable in that province.

            (b)        Each of the parties irrevocably and unconditionally (i)
submits to the non-exclusive jurisdiction of the courts of the Province of
Ontario over any action or proceeding arising out of or relating to this
Agreement, (ii) waives any objection that it might otherwise be entitled to
assert to the jurisdiction of such courts and (iii) agrees not to assert that
such courts are not a convenient forum for the determination of any such action
or proceeding.

1.6                    Severability

                          If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, all other provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled to the
extent possible.

1.7                    Accounting Principles

                          Any reference in this Agreement to generally accepted
accounting principles refers to accounting principles which have been
established as generally accepted in the United States for financial reporting,
applied on a consistent basis, and which are applicable in the circumstances as
of the date in question. Accounting principles are applied on a "consistent
basis" when the accounting principles applied in a current period are comparable
in all material respects to those accounting principles applied in a preceding
period.

1.8                    Knowledge

                          For the purposes of this Agreement, with respect to
any matter, the knowledge of the Parent or the Issuer shall mean the actual
knowledge of Hendrik Jacobs, President and Chief Executive Officer of the
Parent, Robert McKeracher, Vice President and Chief Financial Officer of the
Parent, Jill Barnett, General Counsel of the Parent and Craig Hanna, Vice
President, Corporate Development of the Parent after making reasonable inquiry
concerning the matters in question.

- 8 -

--------------------------------------------------------------------------------

1.9                    Schedules

                          The following Schedules are attached to and form an
integral part of this Agreement:

Schedule A - Investors' Proportionate Share
Schedule B - Material Subsidiaries


ARTICLE 2
PURCHASE OF SECURITIES


2.1                    Purchase of Purchased Preferred Shares

                          On the terms and subject to the conditions of this
Agreement, each Investor hereby subscribes for and purchases from the Issuer,
and the Issuer hereby issues and sells to each Investor, each Investor's
Proportionate Share of the Purchased Preferred Shares, for consideration of an
aggregate amount of $85,000,000 (the "Aggregate Proceeds").

2.2                    Payment of Aggregate Proceeds

                          At the Closing Time each Investor shall pay, or cause
to be paid, to or as directed by the Parent and the Issuer in full satisfaction
of the subscription price for the Purchased Preferred Shares, its Proportionate
Share of the Aggregate Proceeds by wire transfer in immediately available funds.

2.3                    Use of Proceeds

                          The Parent and the Issuer shall use the Aggregate
Proceeds to prepay a portion of the principal outstanding under the Second Lien
Loan Agreement and pay expenses associated with the transactions contemplated
hereunder and under the other Transaction Agreements.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES


3.1                    Representations and Warranties of the Parent and the
Issuer

                          The Parent and the Issuer jointly and severally
represent and warrant to each of the Investors as follows as of the date hereof
and acknowledge that each of the Investors are relying on such representations
and warranties in entering into this Agreement and completing its respective
subscription for the Purchased Preferred Shares:

            (a)        Organization. Each of the Parent, the Issuer and each
other Material Subsidiary of the Parent has been duly incorporated or otherwise
organized and is validly existing in good standing under the Laws of the
jurisdiction of its incorporation or formation, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the Public Disclosure Documents and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except where the failure to obtain such qualification or good
standing would not reasonably be expected to have a Material Adverse Effect.

- 9 -

--------------------------------------------------------------------------------

            (b)        Authorization. Each of the Parent and the Issuer has the
requisite corporate power and authority to enter into each of the Transaction
Agreements to which it is a party, and to perform its obligations thereunder.
Each of the Transaction Agreements to which the Parent or the Issuer is a party
(i) has been duly authorized, (ii) has been duly executed and delivered by the
Parent or the Issuer, as applicable, and (iii) is a valid and binding agreement
of the Parent or the Issuer, as applicable, enforceable against such party in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws affecting creditors'
rights generally and subject to the qualification that equitable remedies may be
granted in the discretion of a court of competent jurisdiction.

            (c)        Authorized and Issued Capital. The authorized capital of
the Parent consists of (i) an unlimited number of Common Shares and (ii) an
unlimited number of special shares, of which the Special Voting Shares have been
designated as the first series. As of the close of business on the day prior to
the Closing Date, the Parent had 85,653,788 Common Shares and no special shares
issued and outstanding. The authorized capital of the Issuer consists of (i)
2,000 shares of common stock, no par value and (ii) 85,000 shares of preferred
stock, par value $0.001 per share. As of the close of business on the day prior
to the Closing Date, the Issuer had no shares of preferred stock outstanding.
All Common Shares outstanding and all Common Shares reserved for issuance, when
issued in accordance with the respective terms thereof, are or will be duly
authorized, validly issued, fully paid and non-assessable.

            (d)        Subsidiaries. All the outstanding shares of capital stock
or other equity interests of the Issuer and of each other Material Subsidiary of
the Parent have been duly and validly authorized and issued and are fully paid
and non-assessable. All of the outstanding shares of capital stock or other
equity interests of the Issuer and each other Material Subsidiary of the Parent
are owned directly or indirectly by the Parent, in each case, free and clear of
Encumbrances, except (A) as set out in the Public Disclosure Documents or (B)
for pledges of such equity interests under the ABL Loan Agreement and the Second
Lien Loan Agreement.

            (e)        No Options. There are no securities convertible into, or
exchangeable or exercisable for, or other rights to acquire from the Parent or
the Issuer, as applicable, Common Shares or other equity interests in the Parent
or the Issuer, other than (i) as disclosed or referred to in the Financial
Statements, (ii) securities issued in the normal course after July 2, 2016 in
connection with the issuance of employee stock options, restricted share units
or performance share units by the Parent, (iii) rights pursuant to the Parent's
employee stock purchase plan and (iv) as contemplated by the Transaction
Agreements.

            (f)        Issuance of Purchased Preferred Shares. The Issuer has
full corporate power and authority to issue the Purchased Preferred Shares. The
issuance of the Purchased Preferred Shares has been duly authorized and, upon
payment of the Aggregate Proceeds, the Purchased Preferred Shares will be
validly issued as fully paid and non-assessable Preferred Shares of the Issuer.
At the Closing Time, the Investors will be the legal and registered owners of
the Purchased Preferred Shares and will have good title thereto free and clear
of all Encumbrances, other than as may be imposed as a result of the application
of any Laws applicable to the Investors or as are imposed as a result of any
actions taken by, or transactions entered into by, the Investors.

- 10 -

--------------------------------------------------------------------------------

            (g)        Issuance of Exchange Common Shares. The Parent has full
corporate power and authority to issue the Exchange Common Shares. The issuance
or delivery of the Exchange Common Shares has been duly authorized and, upon
exchange of the Purchased Preferred Shares in accordance with their terms or
pursuant to the Exchange Agreement, the Exchange Common Shares will be validly
issued as fully paid and non-assessable Common Shares of the Parent. At the time
of issuance of the Exchange Common Shares, the Investors will be the legal owner
of the Exchange Common Shares and will have good title thereto free and clear of
all Encumbrances, other than as may be imposed as a result of the application of
any Laws applicable to the Investors or as are imposed as a result of any
actions taken by, or transactions entered into by, the Investors.

            (h)        Issuance of Special Voting Shares. The Parent has full
corporate power and authority to issue the Special Voting Shares. The issuance
of the Special Voting Shares in accordance with the terms of the Voting Trust
Agreement has been duly authorized and, upon payment therefor, the Special
Voting Shares will be validly issued as a fully paid and non-assessable Special
Shares, Series 1 of the Parent. At the Closing Time, the Trustee will be the
registered owner of the Special Voting Shares and will have good title thereto
free and clear of all Encumbrances, other than as may be imposed as a result of
the application of any Laws applicable to the Trustee or as are imposed as a
result of any actions taken by, or transactions entered into by, the Trustee,
including the Voting Trust Agreement.

            (i)        No Violation. The execution and delivery by the Parent
and the Issuer of each Transaction Agreement to which it is a party, and the
performance by it of its obligations thereunder, including, the issuance of the
Purchased Preferred Shares and the Exchange Common Shares to the Investors and
of the Special Voting Shares to the Trustee, will not: (i) result in any
violation of the provisions of the articles, by-laws or other constating
documents of the Parent or the Issuer; (ii) will not conflict with or result in
a breach or violation of any of the terms or provisions of, or constitute a
default under, any Contract to which the Parent, the Issuer or the other
Material Subsidiaries of the Parent is a party or by which the Parent, the
Issuer or the other Material Subsidiaries of the Parent is bound or to which any
of the property or assets of the Parent, the Issuer or the other Material
Subsidiaries is subject; or (iii) result in any violation of the provisions of
any Law or Order applicable to the Parent, the Issuer or the other Material
Subsidiaries of the Parent, except, in the case of clauses (ii) and (iii), as
would not reasonably be expected to have a Material Adverse Effect.

            (j)        Consents and Approvals. No consent, approval,
authorization or filing of or with any Governmental Entity by the Parent or the
Issuer is required for the issue and sale of the Purchased Preferred Shares, the
Exchange Common Shares and the Special Voting Shares or the consummation by the
Parent or the Issuer of the transactions contemplated by the Transaction
Agreements, other than: (i) the filing by the Parent under applicable Securities
Laws of a Form 45-106F1 – Report of Exempt Distributions with the Ontario
Securities Commission; (ii) the approval of, and the filings required to be
made, prior to or following Closing under the published rules of the TSX and
NASDAQ; (iii) the filing of Form D with the SEC and such filings as are required
to be made under applicable state securities laws in the United States; (iv) the
filing of one or more Current Reports on Form 8-K by the Parent to report the
execution of this Agreement and the transactions contemplated hereby; and (v)
any other consent, approval, authorization or filing obtained or made by the
Parent or the Issuer on or prior to the date hereof.

- 11 -

--------------------------------------------------------------------------------

            (k)        Compliance with Laws. None of the Parent, the Issuer or
any other Material Subsidiary of the Parent is in violation of its articles or
certificate of incorporation, by-laws or other constating documents. None of the
Parent, the Issuer or any other Material Subsidiary of the Parent is in default
in the performance or observance of any obligation, agreement, covenant or
condition contained in any material Contract to which it is a party or by which
it or any of its properties or assets may be bound, except (i) as disclosed in
the Public Disclosure Documents, (ii) such default resulting from any announced
product recalls or market withdrawals, voluntary or otherwise, of products
processed, manufactured, distributed or sold by the Parent or its subsidiaries
or (iii) such default which would not have a material adverse effect on the
business, operations and financial condition of the Parent and its Material
Subsidiaries, taken as a whole. To the knowledge of the Parent, there are not,
and since January 1, 2015 there have not been, any unannounced product recalls
or material market withdrawals, voluntary or otherwise, of products processed,
manufactured, distributed or sold by the Parent or its subsidiaries. The Parent,
the Issuer and the other Material Subsidiaries of the Parent are and have been
in compliance with, and conduct their businesses in conformity with, all
applicable Laws, except where the failure to be in compliance or conformity (x)
results from any announced product recalls or market withdrawals, voluntary or
otherwise, of products processed, manufactured, distributed or sold by the
Parent or its subsidiaries or (y) would not reasonably be expected to have a
Material Adverse Effect.

            (l)        Regulatory Matters. The Parent is a "reporting issuer" in
each of the Reporting Jurisdictions and is not included in a list of defaulting
reporting issuers maintained by the Securities Regulators of any such
jurisdictions. The Parent has not taken any action to cease to be a reporting
issuer in any jurisdiction in which it is a reporting issuer, and has not
received any notification from a Securities Regulator seeking to revoke the
Parent's reporting issuer status. As of their respective filing dates, each of
the Public Disclosure Documents complied with the requirements of applicable
Securities Laws in all material respects and none of the Public Disclosure
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading. As of the date hereof, the Parent is eligible to register the
resale of Common Shares by the Investors on Form S-3 promulgated under the U.S.
Securities Act.

            (m)        Listing of Common Shares. The Common Shares are listed
and posted for trading on the TSX and NASDAQ and no Order ceasing or suspending
trading in any securities of the Parent or prohibiting the sale or issuance of
the Purchased Preferred Shares or the Exchange Common Shares or the trading of
any of the Parent's or the Issuer's issued securities has been issued and no
(formal or informal) proceedings for such purpose are pending or contemplated by
the Parent or, to the knowledge of the Parent or the Issuer, have been
threatened.

- 12 -

--------------------------------------------------------------------------------

            (n)        Financial Statements. The Financial Statements present
fairly in all material respects the financial position of the Parent as of the
respective dates of such financial statements and schedules, and the results of
operations and cash flows of the Parent and its subsidiaries for the respective
periods covered thereby. Such Financial Statements have been prepared in
accordance with generally accepted accounting principles in the United States
applied on a consistent basis as certified by the independent public accountants
named in Section 3.1(o) below.

            (o)        Independence of Auditors. Deloitte LLP, who has audited
the Audited Financial Statements and reviewed the Interim Financial Statements,
(i) are independent public accountants as required by the U.S. Securities Act,
the Canadian Securities Laws and the rules of the Public Company Accounting
Oversight Board (United States) (the "PCAOB"), (ii) have been appointed by an
audit committee comprised entirely of independent directors of the board of
directors of the Parent, (iii) are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X under the U.S. Securities Act and (iv) are a registered public
accounting firm as defined by the PCAOB whose registration has not been
suspended or revoked and who has not requested such registration to be
withdrawn.

            (p)        Internal Controls. The Parent maintains a system of
internal control over financial reporting (as such term is defined in Rule
13a-15(f) under the U.S. Exchange Act) that complies with the requirements of
the U.S. Exchange Act and NI 52-109 and has been designed by the Parent's
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. Except as
otherwise disclosed in the Public Disclosure Documents, since the date of the
Audited Financial Statements, the Parent is not aware of (i) any material
weaknesses in its internal control over financial reporting or (ii) any change
in its internal control over financial reporting that has materially affected,
or is reasonably likely to materially affect, the Parent's internal control over
financial reporting.

            (q)        Disclosure Controls & Procedures. The principal executive
officers (or their equivalents) and principal financial officers (or their
equivalents) of the Parent have duly made the certifications required by Section
302 and Section 906 of the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act")
and any related rules and regulations promulgated by the SEC and under NI
52-109, and the statements contained in any such certification are complete and
correct as of the respective dates thereof. The Parent has established and
maintains and evaluates "disclosure controls and procedures" (as such term is
defined in Rule 13a-15(e) under the U.S. Exchange Act). Such disclosure controls
and procedures are (i) designed to ensure that material information relating to
the Parent is made known to the Parent's principal executive officer and
principal financial officer, as appropriate, to allow timely decisions regarding
required disclosure and (ii) effective.

            (r)        Accounting Controls. Each of the Parent and its
subsidiaries makes and keeps accurate books and records, in all material
respects. Each of the Parent and its subsidiaries maintains internal accounting
controls that provide reasonable assurance that (A) transactions are executed in
accordance with management's authorization, (B) transactions are recorded as
necessary to permit preparation of its financial statements and to maintain
accountability for its assets, (C) access to its assets is permitted only in
accordance with management's authorization and (D) the reported accountability
for its assets is compared with existing assets at reasonable intervals.

- 13 -

--------------------------------------------------------------------------------

            (s)        No Material Change. Except as disclosed in the Public
Disclosure Documents, since January 2, 2016, no change has occurred in any of
the business, condition (financial or otherwise), operations, results of
operations, capital, property, assets or liabilities of the Parent and its
subsidiaries, taken as a whole, which has had or would reasonably be expected to
have a Material Adverse Effect. Since the date of the Interim Financial
Statements, except as (A) described therein, and (B) for the transactions
contemplated by the Transaction Agreements, (i) the Parent and its subsidiaries
on a consolidated basis have not incurred any liabilities or obligations, direct
or contingent, or entered into or agreed to enter into any transactions or
contracts (written or oral) not in the ordinary course of business, which
liabilities, obligations, transactions or contracts would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, (ii)
the Parent has not purchased any of its outstanding capital stock, nor declared,
paid or otherwise made any dividend or distribution of any kind on its capital
stock and (iii) there has not been any material change in the capital stock or
long-term indebtedness of the Parent on a consolidated basis.

            (t)        Litigation. Except (i) as otherwise disclosed in the
Public Disclosure Documents, (ii) as may result from any announced product
recalls or market withdrawals, voluntary or otherwise, of products manufactured
by the Parent or its subsidiaries or (iii) for any such actions, suits,
investigations or proceedings which, if adversely determined against the Parent
or a Material Subsidiary would not have a material adverse effect on the
business, operations and financial condition of the Parent and its Material
Subsidiaries, taken as a whole, (x) there are no legal or governmental actions,
suits, investigations or proceedings before or by any Governmental Entity
pending or, to the knowledge of the Parent, threatened to which the Parent or
any of its Material Subsidiaries is or may be a party or of which property owned
or leased by the Parent or any of its Material Subsidiaries is or may be the
subject, or related to environmental or discrimination matters, or to this
Agreement, any Transaction Agreement or consummation of the transactions
contemplated thereby, (y) no material labour disturbance by the employees of the
Parent or any of its Material Subsidiaries exists or, to the knowledge of the
Parent, is imminent or being threatened and (z) neither the Parent nor any of
its Material Subsidiaries is a party or subject to the provisions of any
material Order of any Governmental Entity.

            (u)        No Labour Disputes. Except as otherwise disclosed in the
Public Disclosure Documents, neither the Parent nor any of its Material
Subsidiaries is involved in any labour dispute which to the knowledge of the
Parent would result in a work stoppage or a claim that could have a material and
adverse effect on the business or operations of the Parent on a consolidated
basis, nor, to the knowledge of the Parent, is any such dispute threatened.
Except as otherwise disclosed in the Public Disclosure Documents, neither the
Parent nor any of its Material Subsidiaries has been in violation of the Fair
Labor Standards Act or other applicable U.S. or non-U.S. legal requirements
related to the hours worked by and payments made to their employees which, to
the knowledge of the Parent, would result in a work stoppage or a claim that
could have a material and adverse effect on the business or operations of the
Parent on a consolidated basis. Neither the Parent nor any of its Material
Subsidiaries is party to or bound by any collective bargaining agreement or
other contract with any labor organization, trade union, or similar employee
representative. To the knowledge of the Parent, there are no ongoing or
threatened union organizing activities involving employees of Parent or any of
its Material Subsidiaries.

- 14 -

--------------------------------------------------------------------------------

            (v)        Title to Real and Personal Property. The Parent and its
Material Subsidiaries have good and marketable title to all real property and
good and marketable title to all other tangible properties and assets described
in the Public Disclosure Documents as owned by it, in each case free and clear
of all Encumbrances, except such as (i) are described in the Public Disclosure
Documents or (ii) do not materially affect the value of such properties, taken
as a whole, and do not interfere with the use made and proposed to be made of
such properties by the Parent and its Material Subsidiaries. Any real property
and buildings held under lease by the Parent and its Material Subsidiaries are
held under valid, subsisting and enforceable leases with such exceptions as
would not materially interfere with the use made and proposed to be made of such
property and buildings by the Parent and its Material Subsidiaries. The Parent
and its Material Subsidiaries own or lease all such properties as are necessary
to its operations as now conducted and described in the Public Disclosure
Documents.

            (w)        Compliance with Environmental Laws. Except as otherwise
disclosed in the Public Disclosure Documents, the Parent and its subsidiaries
(i) are, and to the knowledge of the Parent have for the past three years been,
in compliance in all material respects with all applicable Laws relating to the
protection of human or occupational health and safety (in each case, to the
extent relating to exposure to hazardous or toxic substances or wastes,
pollutants or contaminants, or any other substances, materials or wastes for
which liability or standards of conduct may be imposed (collectively, "Hazardous
Substances") or the pollution or protection of the environment, including the
storage, handling or transportation of, or exposure to, Hazardous Substances
(collectively, "Environmental Laws"), (ii) have received and maintained all
Permits, licenses or other approvals required of it under Environmental Laws
that are material to the Parent and its subsidiaries on a consolidated basis to
conduct their businesses or occupy their facilities, (iii) are, and to the
knowledge of the Parent have for the past three years been, in compliance in all
material respects with all terms and conditions of any such Permit, license or
approval, (iv) have not received any notice, demand, letter or claim alleging
any material violation of, or material liability under, Environmental Laws that
are material to the Parent and its subsidiaries on a consolidated basis, (v)
have not treated, stored, disposed or arranged for the disposal of, transported,
handled, released, manufactured, distributed, exposed any Person to, or owned or
operated any property or facility contaminated by, any Hazardous Substance, in
each case so as to give rise to any material liability under Environmental Laws,
and (vi) have not assumed or become subject to any material liability of any
other Person relating to Environmental Laws. The Parent, in its reasonable
judgment, has concluded that any costs or liabilities associated with
Environmental Laws applicable to the Parent and its subsidiaries (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws or any permit,
license or approval, any related constraints on operating activities and any
liabilities to third parties) would not reasonably be expected to have a
Material Adverse Effect.

- 15 -

--------------------------------------------------------------------------------

            (x)        Permits. The Parent and the Material Subsidiaries possess
all material licenses, certificates, authorizations or permits issued by the
appropriate Governmental Entities (including, without limitation, the FDA) that
are necessary to enable the Parent to own, lease and operate its properties and
to carry on its business on a consolidated basis as presently conducted
(collectively, the "Permits"), and such Permits are in full force and effect in
all material respects. The Parent has fulfilled and performed all of its
obligations with respect to such Permits in all material respects. To the
knowledge of the Parent, neither the Parent nor any of its Material Subsidiaries
has received any notice of proceedings relating to the revocation or
modification of any such Permit. All applications, notifications, submissions,
information, claims, reports and statistics, and other data and conclusions
derived therefrom, utilized as the basis for any and all requests for a Permit
from the FDA or other Governmental Entity relating to the Parent, its business
and its products, when submitted to the FDA or other Governmental Entity by or
on behalf of the Parent, were true, complete and correct in all material
respects. Any necessary or required material updates, changes, corrections or
modification to such applications, notifications, submissions, information,
claims, reports and statistics and other data have been submitted to the FDA or
other Governmental Entity. To the knowledge of the Parent, there are no facts or
circumstances that would reasonably be expected to give rise to any material
liability of the Parent under any such Permits. The Parent and, to the knowledge
of the Parent, its directors, officers, employees and agents have operated and
currently are in compliance with applicable statutes and implementing
regulations administered or enforced by the FDA, or any other Governmental
Entity governing the conduct of the Parent's business as presently conducted,
except for such noncompliance as would not reasonably be expected to have a
Material Adverse Effect.

            (y)        No Shutdowns, Prohibitions or Warnings. Since January 1,
2015, except as otherwise described in the Public Disclosure Documents, the
Parent has not had any product or manufacturing site (whether Parent-owned or
that of a contract manufacturer for Parent products or product candidates)
subject to a Governmental Entity (including, without limitation, the FDA)
shutdown or import or export prohibition that has materially interfered with the
business of the Parent on a consolidated basis . To the knowledge of the Parent,
neither the FDA nor any other Governmental Entity has threatened such action.
The Parent does not have any outstanding FDA Form 483 or other non-ordinary
course Governmental Entity notice of inspectional observations, "warning letter"
or other correspondence or notice from the FDA or other Governmental Entity
alleging or asserting noncompliance with any applicable Laws, except for such
allegations or assertions that would not materially interfere with the business
of the Parent on a consolidated basis.

- 16 -

--------------------------------------------------------------------------------

            (z)        Intellectual Property. The Parent owns, or possesses
and/or has been granted valid and enforceable licenses to use, all material
Intellectual Property necessary for, or used in, the conduct of its business as
such business is described in the Public Disclosure Documents. The Parent has no
knowledge of any material infringement, misappropriation or other violation by
third parties of any of the Intellectual Property owned by the Parent, nor is
there any pending or, to the knowledge of the Parent, threatened action, suit,
proceeding or claim by others challenging the Parent's rights of title or other
interest in or to any Intellectual Property owned by the Parent, and the Parent
does not know of any facts which would form a reasonable basis for any such
claim. There is no pending or, to the knowledge of the Parent, threatened
action, suit, proceeding or claim by others challenging the validity and scope
of any Intellectual Property owned by the Parent, and the Parent does not know
of any facts which would form a reasonable basis for any such claim. Neither the
Parent nor the conduct of its business as such business is described in the
Public Disclosure Documents has infringed, misappropriated, or otherwise
violated any Intellectual Property of any third party and there is no pending
or, to the knowledge of the Parent, threatened action, suit, proceeding or claim
by others alleging any of the foregoing, and the Parent is unaware of any facts
which would form a reasonable basis for any such claim, in each case except for
such infringement, misappropriation, violation, claims or facts as would not
reasonably be expected to have a Material Adverse Effect. The Parent is not
aware of any grounds for an interference proceeding before the U.S. Patent and
Trademark Office, the Canadian Intellectual Property Office, or any similar
intellectual property office or agency of any jurisdiction in relation to any of
the Intellectual Property registrations or applications currently owned or
applied for by the Parent. All present employees of the Parent that have
conceived, authored, developed or otherwise created Intellectual Property for
the Parent or have had access to any confidential information of the Parent have
entered into agreements or executed acknowledgments pursuant to which such
person (i) agrees or acknowledges its obligation to maintain and protect the
confidential information of the Parent and (ii) assigns to the Parent all
Intellectual Property conceived, authored, developed or otherwise created by
such person in the course of his, her, or its employment or other relationship
with the Parent. There is no pending or, to the knowledge of the Parent,
threatened action, suit proceeding or claim by any current or former employee,
consultant or agent of the Parent seeking either ownership rights to any
invention or other intellectual property right or compensation from the Parent
for any invention or other intellectual property right made by such employee,
consultant or agent in the course of his/her employment with the Parent or
otherwise. The Public Disclosure Documents fairly and accurately describe in all
material respects the Parent's rights with respect to the Intellectual Property.
The Parent and its subsidiaries have taken reasonable measures to protect the
secrecy, confidentiality and value of all their Intellectual Property in all
material aspects, and the Parent has no reason to believe that such Intellectual
Property is not or, if not yet patented or registered, would not be, valid and
enforceable against an unauthorized user. The computer systems, including the
software, firmware, hardware, networks, interfaces, platforms and related
systems used or relied on by the Parent are sufficient, in all material
respects, for the conduct of its business as such business is described in the
Public Disclosure Documents. Parent is, and has been for the past two years in
compliance with all data security and privacy Laws applicable to the Parent, in
all material respects, and no written notices have been received by, and the
Parent has no knowledge of any claims, charges or complaints that have been made
against Parent, alleging a violation of any such Laws. The Parent has no
knowledge of any actual or written alleged material incidents of unauthorized
access or use of any personal or other sensitive information in the Parent's
possession or under the Parent's control.

- 17 -

--------------------------------------------------------------------------------

            (aa)      Taxes. The Parent and each of the Material Subsidiaries
have filed all necessary federal (United States, Canadian or otherwise),
provincial, state and foreign income and franchise tax returns, each of which
has been true and correct in all material respects, or have requested and have
received extensions thereof, and have paid, charged, deducted, withheld,
collected and remitted on a timely basis all taxes as required under applicable
Laws (including any interest, additions to tax or penalties applicable thereto).
Other than tax deficiencies that the Parent or any Material Subsidiary is
contesting in good faith and for which the Parent or such Material Subsidiary
has provided adequate reserves, there is no tax deficiency that has been
asserted against the Parent or any of the Material Subsidiaries that would have,
individually or in the aggregate, a Material Adverse Effect. Although there are
ongoing transfer pricing audits in respect of transactions between the Parent
and its subsidiaries and taxation authorities have asked numerous questions and
for copies of supporting documentation, no indication has been received by the
Parent or its subsidiaries from any taxation authorities that any transfer
pricing assessment or reassessment is proposed. For all transactions between the
Parent, on the one hand, and any non-resident Person with whom the Parent was
not dealing at arm's length for the purposes of the Income Tax Act (Canada), on
the other hand, during a taxation year commencing after 1998 and ending on or
before the date hereof, the Parent has made or obtained records or documents
that satisfy the requirements of paragraphs 247(4)(a) to (c) of the Income Tax
Act (Canada).

            (bb)      FIRPTA. Neither the Parent nor the Issuer is a "United
States real property holding company" within the meaning of Section 897(b)(2) of
the Internal Revenue Code of 1986.

            (cc)      Investment Company Act. Neither the Parent nor the Issuer
is, and after giving effect to the issuance and sale of the Purchased Preferred
Shares and the other transactions contemplated by the Transaction Agreements,
neither will be, an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company," as such
terms are defined in the Investment Company Act of 1940, as amended.

            (dd)      Solvency. The Parent and each Material Subsidiary is, and
on the Closing Date after giving effect to the transactions contemplated by the
Transaction Agreements will be, solvent.

            (ee)      Insurance. Each of the Parent and its Material
Subsidiaries maintains insurance of the types and in the amounts which, at the
time such insurance was acquired, was deemed adequate for its business,
including, but not limited to, insurance covering real and personal property
owned or leased by it against theft, damage, destruction, acts of vandalism and
all other risks customarily insured against by companies in similar industries
as the Parent and its subsidiaries, all of which insurance is in full force and
effect. The Parent has disclosed to the Investors all insurance policies
maintained by the Parent and its Material Subsidiaries covering product
contamination risks.

            (ff)      Compliance with Anti-Corruption Laws. Neither the Parent
nor any of its subsidiaries, nor any director or officer of the Parent or its
subsidiaries, nor, to the knowledge of the Parent, any agent, employee or
representative of the Parent or its subsidiaries, or any Affiliate or other
Person associated with or acting on behalf of the Parent or its subsidiaries,
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made or taken an act in furtherance of an offer, promise or authorization of any
direct or indirect unlawful payment of corporate funds or benefit to any foreign
or domestic government or regulatory official or employee, including, without
limitation, of any government-owned or controlled entity or of a public
international organization, or any Person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, the
U.K. Bribery Act 2010, as amended, the Corruption of Foreign Public Officials
Act (Canada), as amended, or any applicable law or regulation implementing the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, or committed an offense under any other
applicable anti-bribery or anti-corruption laws; or (iv) made, offered, agreed,
requested or taken an act in furtherance of any unlawful bribe or other unlawful
benefit, including, without limitation, any rebate, payoff, influence payment,
kickback or other unlawful or improper payment or benefit. The Parent has
instituted, maintained and enforced, and will continue to maintain and enforce,
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.

- 18 -

--------------------------------------------------------------------------------

            (gg)      ERISA. The Parent, its subsidiaries, its ERISA Affiliates
(as defined below) and any "employee benefit plan" (as defined under Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended, and the
regulations and published interpretations thereunder (collectively, "ERISA")),
whether or not subject to ERISA, and any other benefit or compensation plan,
program, policy, agreement or arrangement that is or was established, sponsored,
maintained, contributed to or administered by the Parent, its subsidiaries or
its ERISA Affiliates (as defined below) (each, a "Benefit Plan") are and have
been in compliance in all material respects with ERISA, the Code (as defined
below) and any other applicable laws, regulations, or rulings, and all such
plans have been established, maintained, funded and administered in all material
respects in accordance with their terms and the terms of any applicable
contracts or agreements and are fully funded and expensed in accordance with
generally accepted accounting principles. "ERISA Affiliate" means each Person
that could be treated at any relevant time as a single employer or member of any
controlled group of organizations with the Issuer pursuant to Sections 414(b),
(c), (m) or (o) of the Internal Revenue Code of 1986, as amended, and the
regulations and published interpretations thereunder (the "Code"). Except as
would not reasonably be expected to result in material liability to the Parent
and its subsidiaries, (i) no "reportable event" (as defined under Section 4043
of ERISA) or other claim (other than routine claims for benefits), dispute,
audit, investigation or proceeding has occurred or is reasonably expected to
occur with respect to any Benefit Plan, (ii) no Benefit Plan, if such Benefit
Plan were terminated, would have any "amount of unfunded benefit liabilities"
(as defined under Section 4062 or 4069 of ERISA), and (iii) each Benefit Plan
that is intended to be qualified under Section 401(a) of the Code is the subject
of an unexpired favorable determination letter issued by the Internal Revenue
Service and nothing has occurred, whether by action or failure to act, which
would reasonably be expected to cause the loss of or adversely affect such
qualification. None of the Parent's U.S. subsidiaries nor any of their ERISA
Affiliates has incurred or would reasonably expect to incur (i) any liability
under Title IV of ERISA or Sections 412 or 4971 of the Code, (ii) any material
liability under Sections 4975, 4980B, 4980D or 4980H of the Code, or (iii) any
liability or obligation to provide retire or post-employment health or life
insurance benefits (other than as required by Section 4980B of the Code).
Neither the Parent nor any of its subsidiaries has incurred or would reasonably
expect to incur any material liability under any applicable non-U.S. Benefit
Plan or pension or benefit laws, regulations or rulings which has not been fully
funded or expensed in accordance with generally accepted accounting principles.
No Benefit Plan is, or would reasonably be expected to be, (i) in "at-risk"
status (within the meaning of Section 303(i)(4)(A) of ERISA or Section
430(i)(4)(A) of the Code), (ii) in "critical and declining" status (within the
meaning of Section 305 of ERISA) or (iii) subject to liability or the imposition
of a lien under Section 436 or 430(k) of the Code, ERISA or other applicable
non-U.S. pension legislation.

            (hh)      No Director or Officer Proceedings. To the knowledge of
the Parent, except as otherwise disclosed in the Public Disclosure Documents,
none of the directors or officers of the Parent or any of its subsidiaries (or
such shareholders' respective principals) is or has ever been subject to prior
regulatory, criminal or bankruptcy proceedings in the United States, Canada or
elsewhere.

- 19 -

--------------------------------------------------------------------------------

            (ii)      Compliance with Money Laundering Laws. The operations of
the Parent and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, those of the Bank Secrecy Act, as amended by Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the
applicable money laundering statutes of all jurisdictions in which the Parent
and its subsidiaries conduct business, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental or regulatory agency (collectively, the "Money
Laundering Laws"), and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Parent or
its subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Parent, threatened.

            (jj)      International Trade Matters. Neither the Parent nor any of
its subsidiaries, nor any director or officer of the Parent or its subsidiaries,
nor, to the knowledge of the Parent, any agent, employee or representative of
the Parent or its subsidiaries, or any Affiliate or other Person associated with
or acting on behalf of the Parent or its subsidiaries is: (i) currently the
subject or target of, or in the aggregate, 50 percent or greater owned, directly
or indirectly, or otherwise controlled by a Person that is the subject or a
target of, any sanctions administered or enforced by the U.S. government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Treasury Department or the U.S. Department of State and including, without
limitation, the designation as a "specially designated national" or "blocked
person"), the United Nations Security Council, the European Union, Her Majesty's
Treasury or other relevant sanctions authority (collectively, "Sanctions"), or
(ii) located, organized or resident in a country or territory that is the
subject or the target of Sanctions, including, without limitation, the Crimea
region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria (each, a "Sanctioned
Country"). The Parent will not directly or indirectly use the proceeds of the
offering of the Purchased Preferred Shares hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person or entity (i) to fund or facilitate any activities of or
business with any Person that, at the time of such funding or facilitation, is
the subject or the target of Sanctions, (ii) to fund or facilitate any
activities of or business in any Sanctioned Country or (iii) in any other manner
that will result in a violation by any Person (including any Person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions. For the past five years, the Parent and its
subsidiaries have not knowingly engaged in, are not now knowingly engaged in,
and will not engage in, any dealings or transactions with any Person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or in the aggregate, 50 percent or greater owned, directly or
indirectly, or otherwise controlled by a Person that is or was the subject or
target of Sanctions, or with any Sanctioned Country.

            (kk)      Takeover Protections. Assuming the Investors do not
beneficially own (as defined in the Shareholder Rights Plan) any Common Shares
of the Parent immediately prior to giving effect to the transactions
contemplated hereunder, neither Investor will become an acquiring person (as
defined in the Shareholder Rights Plan) for purposes of the Shareholder Rights
Plan as a result of the acquisition of the Purchased Preferred Shares and the
Special Voting Shares.

- 20 -

--------------------------------------------------------------------------------

3.2                    Representations and Warranties of the Investors

                          Each Investor, severally for itself and not jointly,
hereby represents, warrants and acknowledges to the Parent and the Issuer as
follows as of the date hereof and acknowledges that the Parent and the Issuer
are relying on such representations, warranties and acknowledgements in
connection with the entering into of this Agreement and the performance of their
obligations hereunder:

  (a)

Organization. It is organized and validly existing under its jurisdiction of
origination or formation, with power (corporate or other and authority to own or
to hold its Proportionate Share of the Purchased Preferred Shares and to
complete the transactions to be completed by it as contemplated in the
Transaction Agreements.

        (b)

Authorization. It has the requisite power and authority to enter into each of
the Transaction Agreements to which it is a party, and to perform its
obligations thereunder. Each of the Transaction Agreements to which it is a
party (i) has been duly authorized, (ii) has been duly executed and delivered by
it and (iii) is a valid and binding agreement of it, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws affecting creditors'
rights generally and subject to the qualification that equitable remedies may be
granted in the discretion of a court of competent jurisdiction.

        (c)

No Violation. The execution and delivery by it of each Transaction Agreement to
which it is a party, and the performance of its obligations thereunder,
including the purchase of its Proportionate Share of the Purchased Preferred
Shares, does not and will not result in any violation of the (i) provisions of
its constating documents or (ii) the provisions of any Law or Order applicable
to it, except, in the case of clause (ii), as would not, individually or in the
aggregate, reasonably be expected to materially delay or hinder the ability of
such Investor to perform its obligations under the Transaction Agreements.

        (d)

Consents and Approvals. No consent, approval, authorization or filing of or with
any Governmental Entity is required by it to purchase its Proportionate Share of
the Purchased Preferred Shares or to complete the transactions contemplated by
the Transaction Agreements that are to be completed on the date hereof, other
than filings under applicable Securities Laws.

        (e)

Residency. It is resident in the United States.

        (f)

No Offering Document. It has not received any offering document or disclosure
document relating to the Purchased Preferred Shares, the Exchange Common Shares
or the Parent and its subsidiaries.

- 21 -

--------------------------------------------------------------------------------


  (g)

Collection of Information. It acknowledges that: (i) the Parent may deliver to
the Ontario Securities Commission certain "personal information" pertaining to
it, including its full name, address, telephone number and email address, the
number of securities subscribed by it hereunder and the total purchase price
paid for such securities, the prospectus exemption relied on by the Parent and
the date of distribution of the securities; (ii) such information is being
collected indirectly by the Ontario Securities Commission under the authority
granted to it in securities legislation; (iii) such information is being
collected for the purposes of the administration and enforcement of the
securities legislation of Ontario; and (iv) it may contact Administrative
Assistant to the Director of Corporate Finance, Ontario Securities Commission,
Suite 1903, Box 55, 20 Queen Street West, Toronto, Ontario, M5H 3S8, Telephone:
(416) 593-8086 with respect to questions about the Ontario Securities
Commission's indirect collection of such information. It acknowledges that its
name and other specified information, including the number of securities
subscribed for hereunder, may be disclosed to: (x) other Securities Regulators
and may become available to the public in accordance with the requirements of
applicable Laws; and (y) authorities pursuant to applicable Money Laundering
Laws. It consents to the disclosure of all such information.

        (h)

No Registration. It acknowledges that the Purchased Preferred Shares and the
Exchange Common Shares have not been and will not be registered under the U.S.
Securities Act, and may not be offered or sold in the United States or to U.S.
persons unless registered under the U.S. Securities Act or an exemption from the
registration requirements of the U.S. Securities Act is available.

        (i)

No Broker's Fees. It is not party to any Contract with any Person that would
give rise to a valid claim against the Parent or the Issuer for a brokerage
commission, finder's fee or like payment in connection with the issuance and
sale of the Purchased Preferred Shares or the transactions contemplated by the
Transaction Agreements.

        (j)

Private Placement. It is an "accredited investor" within the meaning of NI
45-106 and Regulation D under the U.S. Securities Act and is purchasing its
Proportionate Share of the Purchased Preferred Shares as principal, solely for
its own account for investment purposes and not with a view to, or for offer or
sale in connection with, any distribution thereof . It represents that:


  (i)

it understands that the Purchased Preferred Shares and the Exchange Common
Shares are being offered on a "private placement" basis exempt from registration
under Securities Laws, and, therefore, may not be transferred or sold in the
United States except pursuant to the registration provisions of the U.S.
Securities Act or pursuant to an applicable exemption therefrom and subject to
state securities laws and regulations, as applicable;

- 22 -

--------------------------------------------------------------------------------


  (ii)

it understands that no Securities Regulator has reviewed or passed on the merits
of the Purchased Preferred Shares or the Exchange Common Shares;

        (iii)

it understands that there is no government or other insurance covering the
Purchased Preferred Shares or the Exchange Common Shares;

        (iv)

it understands that there are risks associated with the purchase of the
Purchased Preferred Shares and the Exchange Common Shares; and

        (v)

it understands that there are restrictions on its ability to resell the
Purchased Preferred Shares and the Exchange Common Shares under applicable Laws,
it is its own responsibility to find out what those restrictions are and to
comply with them before selling the Purchased Preferred Shares or the Exchange
Common Shares and, except as otherwise set out in the Transaction Agreements,
neither the Parent nor the Issuer has agreed to take any action to facilitate
such resale in accordance with applicable Laws.


  (k)

Legended Stock. It acknowledges that prior to the expiry of any applicable hold
period under applicable Securities Laws, the certificates representing the
Purchased Preferred Shares and the Exchange Common Shares will bear such legend
or legends as may, in the opinion of counsel to the Parent and the Issuer, be
necessary in order to avoid a violation of any Securities Laws or to comply with
the requirements of the TSX or NASDAQ, provided that if, at any time, in the
opinion of counsel to the Parent and the Issuer, such legends are no longer
necessary in order to avoid a violation of any such Laws, or the holder of any
such legended certificate, at the holder's expense, provides the Parent and the
Issuer with evidence satisfactory in form and substance to the Parent and the
Issuer (which may include an opinion of counsel satisfactory to the Parent and
the Issuer) to the effect that such holder is entitled to sell or otherwise
transfer such Purchased Preferred Shares and Exchange Common Shares in a
transaction in which such legends are not required, such legended certificate
may thereafter be surrendered to the Parent and the Issuer in exchange for a
certificate which does not bear such legend.

        (l)

Investor Due Diligence. It acknowledges and agrees that, the Parent has afforded
the Investors, their Affiliates and their respective agents, advisors and
representatives an opportunity to review the Parent and its Material
Subsidiaries and the business that they operate and documentation, contracts,
agreements, reports, third party deliveries, financials and other information
related thereto (collectively, the "Parent Diligence Information") prior to the
date hereof and that the Investors have completed such review to their
satisfaction.

- 23 -

--------------------------------------------------------------------------------

3.3                    Survival of Representations and Warranties

                          The representations and warranties of a party herein
shall survive until the date that is 18 months from the Closing Date, unless
bona fide notice of a claim shall have been made in writing before such date, in
which case the representation and warranty to which such notice applies shall
survive in respect of that claim until the final determination or settlement of
the claim; provided that the representations and warranties set out in Sections
3.1(a), 3.1(b), 3.1(c), 3.1(d), 3.1(e), 3.1(f), 3.1(g), 3.1(h) and 3.1(i) and
Sections 3.2(a), 3.2(b), 3.2(c) and 3.2(e), shall continue in full force and
effect without limitation of time. Notwithstanding the foregoing, a claim for
any breach of any of the representations and warranties contained in this
Agreement involving fraud or fraudulent misrepresentation may be made at any
time following the date of this Agreement, subject only to applicable limitation
periods imposed by applicable Law.

ARTICLE 4
INDEMNIFICATION


4.1                    Indemnity of the Parent and the Issuer

                          The representations, warranties and covenants of the
Parent and the Issuer contained in this Agreement are made jointly and severally
by the Parent and the Issuer with the intent that they may be relied upon by the
Investors in entering into this Agreement, determining whether to purchase the
Purchased Preferred Shares and consummating the transactions contemplated
hereby, and the Parent and the Issuer covenant and agree to indemnify and save
harmless the Investors (and their respective Affiliates, shareholders, officers
and directors) (collectively, the "Investor Indemnitees") from and against all
(i) civil or administrative penalties imposed on the Investor Indemnitees
arising from violations or alleged violations of applicable Laws and (ii)
Losses, including amounts paid to settle actions (provided that the Parent and
the Issuer have previously consented to such settlement) or satisfy judgements
or awards suffered by the Investor Indemnitees, in each case caused by or
arising directly or indirectly by reason of any inaccuracy in or breach by the
Parent or the Issuer of any representation, warranty or covenant made by it
under this Agreement.

4.2                    Indemnity by the Investors

                          The representations, warranties and covenants of the
Investors contained in this Agreement are made severally and not jointly by the
Investors with the intent that they may be relied upon by the Parent and the
Issuer in entering into this Agreement, determining whether to issue the
Purchased Preferred Shares and consummating the transactions contemplated
hereby, and each Investor covenants and agrees on a several, and not a joint
basis, to indemnify and save harmless the Parent and the Issuer (and their
Affiliates and their respective shareholders, officers and directors)
(collectively, the "Parent Indemnitees") from and against all (i) civil or
administrative penalties arising from violations or alleged violations of
applicable Laws and (ii) Losses, including amounts paid to settle actions
(provided the Investor has previously consented to such settlement) or satisfy
judgements or awards suffered by the Parent Indemnitees, in each case caused by
or arising directly or indirectly by reason of any inaccuracy in or breach by
any Investor of any representation, warranty or covenant made by it under this
Agreement.

- 24 -

--------------------------------------------------------------------------------

4.3                    Limitations

                          No claim shall be made against the Parent and/or the
Issuer under Section 4.1, and no claim shall be made against an Investor under
Section 4.2, until the aggregate amount of the claims asserted against such
party under Sections 4.1, in the case of the Parent and the Issuer, or under
Section 4.2, in the case of an Investor, shall be at least &#36;100,000. The
maximum aggregate liability of the Parent and the Issuer to the Investors under
Section 4.1 shall be the Aggregate Proceeds.

4.4                    Exclusivity

                          The provisions of this Article 4 shall apply to any
claim described in Section 4.1 or Section 4.2, with the intent that all such
claims shall be subject to the limitations and other provisions contained in
this Article 4. This provision is not intended to preclude any proceeding by any
party against any other party based on fraud or fraudulent misrepresentation.

ARTICLE 5
CLOSING


5.1                    Closing

                          The Closing for the purchase and sale of the Purchased
Preferred Shares shall be held at the Closing Time at the offices of Davies Ward
Phillips & Vineberg LLP, 155 Wellington Street West, Toronto, Ontario, M5V 3J7.

5.2                    Closing Deliveries of the Parent and the Issuer

                          Contemporaneously with the execution of this
Agreement, the Parent and the Issuer, as applicable, shall deliver or cause to
be delivered to the Investors, the following:

  (a)

evidence satisfactory to the Investors of: (i) the conditional approval of the
TSX and NASDAQ of the Parent's issuance and sale of the Purchased Preferred
Shares and the Exchange Common Shares to the Investor on the terms and
conditions contemplated herein; and (ii) the conditional acceptance by each of
the TSX and NASDAQ of its notice of the listing of the Exchange Common Shares;

        (b)

a copy of the Lenders' Waivers;

        (c)

a copy of the Issuer's amended certificate of incorporation evidencing the
creation of the Preferred Shares;

        (d)

a copy of the Parent's articles of amendment evidencing the creation of the
Special Voting Shares;

        (e)

a certificate from a duly authorized officer of the Parent certifying: (i) the
articles of the Parent; (ii) the incumbency of certain officers of the Parent;
and (iii) the resolutions of the board of directors of the Parent approving the
issuance of the Exchange Common Shares and the Special Voting Shares, the
appointment to the board of directors of the Parent, as of the Closing Date, of
the Investor Nominees and the execution, delivery and performance of the
Parent's obligations under each of the Transaction Agreements to which it is a
party and the Observer Agreement and the consummation of the transactions
contemplated hereunder and thereunder;

- 25 -

--------------------------------------------------------------------------------


  (f)

a certificate from a duly authorized officer of the Issuer certifying: (i) the
certificate of incorporation and by-laws of the Issuer; (ii) the incumbency of
certain officers of the Issuer; and (iii) the resolutions of the board of
directors of the Issuer approving the issuance of the Purchased Preferred
Shares, the execution, delivery and performance of the Issuer's obligations
under each of the Transaction Agreements to which it is a party and the
consummation of the transactions contemplated hereunder and thereunder;

        (g)

certificates duly executed by the Issuer representing the Purchased Preferred
Shares registered in the name of the Investors;

        (h)

certificate duly executed by the Parent representing the Special Voting Shares
registered in the name of the Trustee;

        (i)

a legal opinion addressed to the Investors, in form and substance satisfactory
to the Investors and their counsel, acting reasonably, from Canadian counsel to
the Parent;

        (j)

a legal opinion addressed to the Investors, in form and substance satisfactory
to the Investors and their counsel, acting reasonably, from United States
counsel to the Issuer;

        (k)

a certificate from the applicable Governmental Entity, dated as of a recent
date, evidencing the good standing of each of the Parent and the Issuer in their
respective jurisdiction of origination or formation; and

        (l)

the following agreements, duly executed and delivered by the Parent and the
Issuer, as applicable:


  (i)

Investor Rights Agreement;

        (ii)

Exchange Agreement;

        (iii)

Voting Trust Agreement; and

        (iv)

Observer Agreement.

5.3                    Closing Deliveries of the Investors

                         Contemporaneously with the execution of this Agreement,
the Investors shall deliver or cause to be delivered to the Parent and the
Issuer, the following:

- 26 -

--------------------------------------------------------------------------------


  (a)

payment of the Aggregate Proceeds in accordance with Section 1.2;

        (b)

the following agreements, duly executed and delivered by the Investors and the
Board Observer, as applicable:


  (i)

Investor Rights Agreement;

        (ii)

Exchange Agreement;

        (iii)

Voting Trust Agreement; and

        (iv)

Observer Agreement.

ARTICLE 6
MISCELLANEOUS


6.1                     Public Disclosure and Filings

                           Neither the Parent, the Issuer, nor any Investor
shall make any public announcement with respect to the existence or terms of
this Agreement or the transactions provided for herein without the prior
approval of the other parties, which shall not be unreasonably withheld or
delayed. Each party shall use commercially reasonable efforts to permit the
other parties to review and comment on all such public announcements prior to
the release or filing thereof. Notwithstanding the foregoing, the Investors
hereby acknowledge and agree that the Parent may publicly disclose the terms of
the Transaction Agreements and file the Transaction Agreements and the terms of
the Preferred Shares and the Special Voting Shares as required by applicable
Securities Laws; provided that the Parent will consider, acting reasonably, any
request by the Investors for redactions to, or confidential treatment of, such
materials to the extent permitted under applicable Securities Laws. Parent
hereby acknowledges and agrees that the Investors may make such filings as
required by applicable Securities Laws with respect to their ownership of the
Purchased Preferred Shares, the Special Voting Shares and the Exchange Common
Shares.

6.2                     Notices

            (a)        Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be delivered in person,
transmitted by fax or e-mail or similar means of recorded electronic
communication or sent by registered mail, charges prepaid, addressed as follows:

- 27 -

--------------------------------------------------------------------------------


  (i) in the case of the Investors:         c/o Oaktree Principal Fund VI
(Delaware), L.P.   333 South Grand Avenue, 28th Floor   Los Angeles, California
90017         Attention:              Ted Crockin
Facsimile:               213.830.6293
E-mail:                     tcrockin@oaktree.com         with a copy (which
shall not constitute notice) to:         Kirkland & Ellis LLP   300 North
LaSalle Street   Chicago, Illinois 60601         Attention:              Dennis
M. Myers and Hamed Meshki
Facsimile:               312.862.2200 and 213.808.8145  
E-mail:                    dennis.myers@kirkland.com and hmeshki@kirkland.com  
      and         Stikeman Elliott LLP   1155 Rene-Levesque West, 40th Floor
Montreal, Quebec
H3B 3V2         Attention:              John W. Leopold and David Masse
Facsimile:               514.397.3222   E-mail:                    
jleopold@stikeman.com and dmasse@stikeman.com         (ii) in the case of the
Parent or the Issuer:         2233 Argentia Road, Suite 401
Mississauga, Ontario
L5N 2X7         Attention:             General Counsel
Facsimile:               952.835.1991
E-mail:                     jill.barnett@sunopta.com         with a copy (which
shall not constitute notice) to:         Davies Ward Phillips & Vineberg LLP  
155 Wellington Street West
Toronto, Ontario
M5V 3J7

- 28 -

--------------------------------------------------------------------------------

Attention:        Patricia Olasker
Facsimile:         416.863.0871
E-mail:               polasker@dwpv.com


            (b)        Any such notice or other communication shall be deemed to
have been given and received on the day on which it was delivered or transmitted
(or, if such day is not a Business Day or if delivery or transmission is made on
a Business Day after 5:00 p.m. (Toronto time) at the place of receipt, then on
the next following Business Day) or, if mailed, on the third Business Day
following the date of mailing; provided, however, that if at the time of mailing
or within three Business Days thereafter there is or occurs a labour dispute or
other event which might reasonably be expected to disrupt the delivery of
documents by mail, any notice or other communication hereunder shall be
delivered or transmitted by means of recorded electronic communication as
aforesaid.

            (c)        Any party may at any time change its address for service
from time to time by giving notice to the other parties in accordance with this
Section 6.2.

6.3                   Amendments and Waivers

                         No amendment or waiver of any provision of this
Agreement shall be binding on any party unless consented to in writing by such
party. No waiver of any provision of this Agreement shall constitute a waiver of
any other provision, nor shall any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided.

6.4                   Assignment

                         No party may assign any of its rights or benefits under
this Agreement, or delegate any of its duties or obligations, except with the
prior written consent of the other parties.

6.5                   Successors and Assigns

                         This Agreement shall enure to the benefit of and shall
be binding on and enforceable by and against the parties and their respective
successors or heirs, executors, administrators and other legal personal
representatives, and permitted assigns.

6.6                   Further Assurances

                         Each of the parties hereto shall, from time to time
hereafter and upon any reasonable request of the other, promptly do, execute,
deliver or cause to be done, executed and delivered all further acts, documents
and things as may be required or necessary for the purposes of giving effect to
this Agreement.

6.7                   Counterparts

                         This Agreement and all documents contemplated by or
delivered under or in connection with this Agreement may be executed and
delivered in any number of counterparts, with the same effect as if all parties
had signed and delivered the same document, and all counterparts shall be
construed together to be an original and will constitute one and the same
agreement.

- 29 -

--------------------------------------------------------------------------------

6.8                    Expenses

                         Each party will bear their own expenses in connection
with the negotiation, preparation, execution and performance of this Agreement
and the other Transaction Agreements and the transactions contemplated herein
and therein, except as otherwise specifically agreed.

[Remainder of page left intentionally blank.]

- 30 -

--------------------------------------------------------------------------------

[exhibit10-1x34x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-1x35x1.jpg] 


--------------------------------------------------------------------------------



SCHEDULE A

INVESTORS' PROPORTIONATE SHARE

Investor
Purchased
Preferred Shares Percentage of Purchased
Preferred Shares Aggregate
Proceeds Oaktree Organics, L.P. 71,196 83.76% $71,196,000.00 Oaktree Huntington
Investment Fund II, L.P. 13,804
16.24%
$13,804,000.00
Total 85,000 100.00% $85,000,000.00


--------------------------------------------------------------------------------

SCHEDULE B

MATERIAL SUBSIDIARIES

SunOpta Foods Inc.   SunOpta Grains and Foods Inc.   SunOpta Companies Inc.  
Tradin Organics USA LLC   Cooperatie SunOpta UA   The Organic Corporation BV  
Tradin Organic Agriculture BV   Sunrise Growers Inc.


--------------------------------------------------------------------------------